Title: From Thomas Jefferson to Alexander Donald, 5 March 1793
From: Jefferson, Thomas
To: Donald, Alexander



Dear Sir
Philadelphia Mar. 5. 1793.

My last to you was of Nov. 11. since which I have received your several favors of Sep. 6. Nov. 7. Dec. 12. and Jan. 5. by all of which I see proofs of your friendly dispositions in your attention to the small-stuff  commissions I trouble you with. The bill for £37–10 drawn by Count Andriani in favor of Mr. William B. Giles was to answer for a watch which the latter gentleman desired me to order for him from Paris. When I lodged the bill in your hands, I at the same time wrote to a friend in Paris to have the watch made and to draw on you. A change in the circumstance of price occasioned him to write back to me for new instructions: in the mean time Mr. Giles provided himself here, so that the object came to an end, and I have now to desire you to hold the proceeds of his bill subject to his order.—The winter has been remarkeably mild, and as remarkeably dry through the first half of it, insomuch that the rivers did not fill sufficiently for navigation, and I began to fear that my Bedford tobacco would not be brought down. However for 6. weeks past we have had uncommonly great rains so as to fill the rivers abundantly. A great want of cash has been experienced lately at this place. Perhaps a greater was never known. The banks have for a considerable time stopt discounts, and nothing but the generality of the distress producing a generality of indulgence has prevented a number of stoppages of payment being formally declared. This distress has occasioned a great deal of public paper to be brought to market, and a consequent depression of it’s price, insomuch that the 6. per cents are now at 18/3 and as yet falling. This need not affect the confidence of those who hold the public paper. There is not upon earth a more solid property: and tho’ one party here affect to charge the other with unfriendly dispositions towards the public debt, yet I believe there is not a man scarcely in the United states who is not sacredly determined to pay it; and the only difference which I can see between the two parties is that the republican one wish it could be paid tomorrow, the fiscal party wish it to be perpetual, because they find in it an engine for corrupting the legislature.Bank property stands on very different ground; as that institution is strongly conceived to be unauthorised by the constitution, it may therefore be liable to shocks.—We expect that by this time you are at loggerheads with your neighbors. The more you fight, the more you will eat and waste, and the less you will make. Fight on then; leave us at peace, and let us feed you while you clothe us. Adieu my Dear Sir your affectionate friend

Th: Jefferson

